Citation Nr: 1231965	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  11-16 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for a shell fragment wound of the left shoulder, rated 0 percent from December 11, 1945, to June 7, 1998, and 10 percent as of June 8, 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2011, the Board remanded the Veteran's claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

A review of the claims filer reveals that a remand is once again necessary before a decision on the merits of the claim can be reached.  

The Board remanded the Veteran's claim in December 2011 to obtain additional VA outpatient treatment reports, to afford the Veteran an examination to assess the nature and severity of his service-connected shell fragment wound of the left shoulder, to notify the Veteran of the regulations pertaining to muscle group injuries since December 1945, to include the 1933 rating schedule and the provisions of the 1945 rating schedule, with subsequent amendments, and to specifically consider whether the diagnostic criteria for injury to a muscle group are appropriate.  

Following the Board remand, the Veteran was afforded a VA joints examination in January 2012 and a muscle examination in May 2012.  However, it does not appear that any additional VA outpatient treatment reports were associated with the claims file.  Additionally, the Appeals Management Center did not notify the Veteran of any of the regulations pertaining to muscle group injuries and did not include any discussion of whether the diagnostic criteria pertaining to injury to a muscle group are appropriate.  

The Board notes that a remand by the Board confers on the Veteran a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to the Board's adjudication of the issue on appeal, a supplemental statement of the case should be issued which includes the pertinent provisions of the 1933 rating schedule and the provisions of the 1945 rating schedule, with subsequent amendments pertaining to muscle group injuries.  Additionally, the supplemental statement of the case should specifically consider whether the diagnostic criteria for injury to a muscle group are appropriate.

Additionally, VA outpatient treatment records dated through March 2011 have been associated with the claims file.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain any VA records dated after March 2011 should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.

1.  Obtain any VA treatment records dated since March 2011.  Any negative responses should be associated with the claims file.  

2.  Then, readjudicate the claim with specific consideration of whether application of diagnostic criteria for injury to a muscle group is appropriate.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  The Veteran should be notified of the regulations pertaining to muscle group injuries since December 1945, to include under the 1933 rating schedule and the provisions of the 1945 rating schedule, with subsequent amendments.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



